The State of TexasAppellee/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 30, 2014

                                             No. 04-14-00268-CR

                                            Orlin Vasquez-DIAZ,
                                                  Appellant
                                                      v.
                                          THE STATE OF TEXAS,
                                                Appellee

                          From the 144th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2013CR8526
                             The Honorable Angus K. McGinty, Judge Presiding

                                               O R D E R
        Orlin J. Vasquez Diaz entered into a plea bargain with the State, pursuant to which appellant
agreed to plead guilty or nolo contendere to aggravated assault with a deadly weapon. The trial court
imposed sentence in accordance with the agreement and signed a certificate stating this “is a plea-bargain
case, and the defendant has NO right of appeal.” Diaz attempts to appeal the judgment. The clerk’s
record, containing both the trial court’s Rule 25.2(a)(2) certification and a written plea bargain agreement,
has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Diaz does not have a right
to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals
should review clerk’s record to determine whether trial court’s certification is accurate).

        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless an amended certification showing that he has the right to
appeal is made part of the appellate record by May 21, 2014. See TEX. R. APP. P. 25.2(d); Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR,
2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication).

         We order all appellate deadlines suspended until further order of the court. We further order the
clerk of this court to serve copies of this order on the attorneys of record and the court reporter.

                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 30th
day of April, 2014.


                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court